Barnes, J.
A number of significant facts and circumstances were shown by the plaintiff in support of his contention that William H. Harrison was the real owner of the land in controversy and that the title thereto was placed in the names of his children for the purpose of defrauding his creditors. On the other hand, William H. Harrison and his two *78•'sons testified tbat tbe purchase from tbe mortgagee, after tbe -foreclosure sale, was made by tbe children of said William H. Harrison in tbeir own behalf and for their own benefit, and ■that they paid tbe full consideration for tbe purchase. There is nothing inherently improbable about this testimony. Tbe facts shown in behalf of the plaintiff do not demonstrate that •such evidence was unworthy of belief. The case was one where the trial court might well have reached a conclusion ■either way upon the facts. It had the advantage of having heard the oral testimony and of having observed the witnesses who gave it. There is no clear preponderance of evidence •■against the finding of the trial court, and the judgment must therefore be affirmed. First Nat. Bank v. Buetow, 123 Wis. 285, 101 N. W. 927; Litts v. Goss, 135 Wis. 405, 115 N. W. 1091; Stanhilber v. Graves, 97 Wis. 515, 73 N. W. 48; McGarry v. Runkel, 118 Wis. 1, 94 N. W. 662; Daubner v. McFarlin, 136 Wis. 515, 117 N. W. 1002.
By the Court. — Judgment affirmed.